Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Applicant's response and amendments, filed August 3, 2018, to the prior Office Action is acknowledged.  Applicant has cancelled claims 20-25 and 27-29 and amended claims 3-4, 6, 8-13, 16-17, and 19.
Claims 1-19 and 26 are currently under examination and the subject matter of the present Office Action


Priority
Applicant’s claim for the benefit of a prior-filed applications, foreign application JP2015-185662 and PCT application PCT/JP2016/077564, filed on September 18, 2015 and September 16, 2017, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  While a certified copy of the foreign patent application JP2015-185662 is provided by the instant application, a certified English translation of said foreign patent application has not been provided.
Accordingly, the effective priority date of the instant application is granted as September 18, 2015.

Information Disclosure Statement

The Information Disclosure Statement filed October 11, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation 7, 40, 41, and 45 are defective for one or more of these requirements. 

In addition, the Information Disclosure Statement filed May 10, 2019 also fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
NPL citation 2 is defective for one or more of these requirements. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the purpose of examining the claim based on prior art, it will be assumed that “pancreatic bud cells” refer to any cells of the pancreas, a definition not being decipherable based on the Specification.
In addition, dependent claims 1-13 are included in the basis of the rejection because although they recite and encompass specific methods of differentiating cells, they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 8, 12-15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0083693 A1; priority date of 09/19/2014), in view of Rezania et al. ("Enrichment of Human Embryonic Stem Cell-Derived NKX6.1- Expressing Pancreatic Progenitor Cells Accelerates the Maturation of Insulin-Secreting Cells In Vivo", 2013, Stem Cells 31, p. 2432-2442), hereinafter Rezania’NPL, and McLean et al. ("Activin A Efficiently Specifies Definitive Endoderm from Human Embryonic Stem Cells Only When Phosphatidylinositol 3-Kinase Signaling Is Suppressed", 2007, Stem Cells 25, p. 29-38).

Rezania’NPL, however, teaches that culturing pluripotent cells in activin A and then FGF7 results in a mixed population of pancreatic progenitors that are PDX1+/NKX6.1- and PDX1+/NKX6.1+ (abstract; Fig. 1A, Stage 1-2), which can then be further differentiation into mature pancreatic cells with the addition of noggin and retinoic acid (Fig. 1A, Stage 1-2).  Therefore Xu, in light of Rezania’NPL, inherently teaches a method of generating pancreatic progenitors that are PDX1+/NKX6.1- when it teaches stepwise addition of activin A and then FGF7 to pluripotent stem cells.  
Xu also teaches that these pancreatic progenitors, which are necessarily PDX1+, can then be cultured in a step, step c (para [0041]).  Xu teaches that this step can include adding retinoic acid, Noggin (i.e., a BMP inhibitor), EGF, and FGF7 (para [0033], [0041] – see step (c)) to the culture media for the purpose of generating pancreatic insulin-producing beta cells (para [0010]-[0011]).  While Xu does not teach that these cells are “bud cells”, Applicant’s Specification indicates that these “bud cells” can be insulin-producing pancreatic cells (Specification, para [0008]) or simply endocrine cells (Specification, para [0017]) and therefore the broadest reasonable interpretation of pancreatic bud cells includes pancreatic beta cells, which are insulin-producing endocrine cells.  Because Xu teaches a method that would necessarily form PDX1+/NKX6.1- cells from pluripotent stem cells and then differentiating those cells to bud cells, the relevant limitations of claim 1 are satisfied.  
Xu also teaches that the progenitor cells can be cultured with an Akt inhibitor, in particular LY294002 (para [0032]).  However, Xu in para [0032] teaches that this step comprises adding the Akt after the aforementioned agents (e.g., BMP inhibitor, retinoic acid) are added in step (c) (i.e., in step (e)), and therefore after differentiation into pancreatic progenitors, or with the stem cells themselves in step (a), and therefore before differentiation into pancreatic progenitors occurs (see para [0293] – Atk inhibitor LY294002) and thus before the addition of FGF7.  In other words, while Xu necessarily teaches adding an Akt inhibitor to PDX1+/NKX6.1- pancreatic progenitors, it is unclear whether Xu teaches that this addition step is in combination with retinoic acid, BMP4, etc.  Also, while Xu also necessarily teaches adding an akt inhibitor to a medium comprising stem cells, it is unclear whether the akt inhibitor remains in the medium until the addition of retinoic acid, BMP4, etc.
McLean teaches a method by which human embryonic stem cells (i.e., pluripotent stem cells) are differentiated into endodermal cells (abstract).  McLean teaches that the cells are proliferated with activin A, nodal, noggin, and FGF (abstract; p. 31, col 1, Cell Culture).  Furthermore, McLean teaches that the Akt inhibitors, such as Akt inhibitor II and LY294002, can be added throughout the differentiation process, including simultaneously with noggin and FGF during endodermal differentiation (p. 31, col 1, Cell Culture – “LY 294002 was maintained in cultures over the duration of differentiation”).  
Because Xu teaches a method comprising adding activin to pluripotent stem cells and then KGF, wherein the cells would inherently differentiate into PDX1+/NKX6.1- cells (as taught by Rezania’NPL), the limitations of claim 4 are satisfied, and because Xu teaches that then KGF, EGF, a BMP inhibitor, and an Akt inhibitor in view of McLean can be added to these PDX1+/NKX6.1- cells generate pancreatic bud cells that are also PDX1+, the limitations of claims 1, 14, and 26 are likewise satisfied.
Also, while neither Xu, nor Rezania’NPL, nor McLean teach ipsis verbis a medium formed by adding EGF, FGF (including FGF7), a BMP inhibitor, and an Akt inhibitor in a single step, in light of Xu teaching a single step of adding noggin, EGF, and FGF (including FGF7) and McLean teaching a medium comprising noggin, FGF, and Akt, both references teaching differentiating pluripotent cells to endodermal cells, one of ordinary skill in the art at the time of the claimed invention would have found 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the generic pancreatic progenitors of Xu, which include PDX1+/NKX6.1- cells, with PDX1+/NKX6.1- cells specifically based on Rezania’NPL.  Rezania’NPL teaches that PDX1+/NKX6.1- can be differentiated into mature pancreatic bud cells with agents that include a BMP inhibitor (noggin), retinoic acid, and FGF7, and one of ordinary skill in the art would have been motivated to substitute the generic pancreatic progenitors of Xu, which include PDX1+/NKX6.1- cells, with PDX1+/NKX6.1- cells specifically based on Rezania’NPL because Rezania’NPL teaches that PDX1+/NKX6.1- pancreatic progenitors specifically can be differentiated into mature pancreatic cells using agents (e.g., noggin, retinoic acid, activin, FGF7) such as those taught by Xu.
One skilled in the art would have a reasonable expectation of success of substituting the generic pancreatic progenitors of Xu, which include PDX1+/NKX6.1- cells, with PDX1+/NKX6.1- cells specifically based on Rezania’NPL because Rezania teaches that PDX1+/NKX6.1- cells can be differentiated into mature pancreatic cells using the agents taught by Xu.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the step of culturing pancreatic progenitors with retinoic acid, FGF7, EGF, and noggin of Xu with an Akt inhibitor based on McLean.  McLean teaches that Akt inhibitors can be combined with noggin and FGF in medium as stem cells are differentiating into more mature endodermal cells (abstract), and one of ordinary skill in the art would have been motivated to combine the step of culturing pancreatic progenitors with retinoic acid, FGF7, EGF, and noggin of Xu with an Akt inhibitor based on McLean because doing have helped further differentiate the cells into endodermal cells, as taught by McLean (abstract).


	Regarding claim 2 and 15, Xu teaches that the cells are cultured under adherent culture conditions (para [0234]).
	Regarding claim 8, Xu teaches that the BMP inhibitor can be LDN193189 (para [0023]).
	Regarding claims 12, Xu teaches that the pancreatic bud cells are PDX1+/NKX6.1+ (para [0152]).
	Regarding claim 13, Xu teaches that the pancreatic bud cells are human cells (abstract)
	Rezania’NPL also teaches that the pancreatic bud cells are human cells (p. 2433, col 1, Materials and Methods).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0083693 A1; priority date of 09/19/2014), Rezania et al. ("Enrichment of Human Embryonic Stem Cell-Derived NKX6.1- Expressing Pancreatic Progenitor Cells Accelerates the Maturation of Insulin-Secreting Cells In Vivo", 2013, Stem Cells 31, p. 2432-2442), hereinafter Rezania’NPL, and McLean et al. ("Activin A Efficiently Specifies Definitive Endoderm from Human Embryonic Stem Cells Only When Phosphatidylinositol 3-Kinase Signaling Is Suppressed", 2007, Stem Cells 25, p. 29-38), as applied to claims 1-2, 4, 8, 12-15, and 26, in further view of Grimshaw et al. ("AT7867 Is a Potent and Oral Inhibitor of AKT and p70 S6 Kinase That Induces Pharmacodynamic Changes and Inhibits Human Tumor Xenograft Growth", epub 2010, Molecular Cancer Therapy 9(5), p. 1100-1110).
The teachings of Xu, Rezania’NPL, and McLean have been set forth supra.
see step (c)) are added to the culture media for the purpose of generating pancreatic insulin-producing beta cells (para [0010]-[0011]).
Xu also teaches that the progenitor cells can be cultured with an Akt inhibitor (para [0032]), and that this inhibitor can be LY294002 (para [0032], [0293]).
McLean teaches a method by which human embryonic stem cells (i.e., pluripotent stem cells) are differentiated into endodermal cells (abstract).  McLean teaches that the cells are proliferated with activin A, nodal, noggin, and FGF (abstract; p. 31, col 1, Cell Culture).  Furthermore, McLean teaches that the Akt inhibitors, such as Akt inhibitor II and LY294002, can be added throughout the differentiation process, including simultaneously with noggin and FGF during endodermal differentiation (p. 31, col 1, Cell Culture – “LY 294002 was maintained in cultures over the duration of differentiation”).
However, neither Xu nor McLean teaches that the Akt inhibitor can be AT7867.
Grimshaw teaches that LY294002 and AT7867 are capable of inhibiting the Akt pathway in cells (abstract; p. 1101, col 1, Cell culture and reagents).  Grimshaw also teaches that LY294002 was used as a positive control to compare AT7867’s effects, indicating that LY294002 and AT7867 regulate the Akt pathway in substantially the same manner (p. 1103, Fig. 2).  Moreover, a slightly lower concentration of AT7867 relative to LY294002 was used to block the Akt pathway (p. 1105, Fig. 3).  Based on these observations, it is evident from Grimshaw alone that LY294002 and AT7867 have the same effect in regulating the Akt cellular pathway.

One skilled in the art would have a reasonable expectation of success of substituting the Akt inhibitor LY290042 of Xu with the Akt inhibitor AT7867 of Grimshaw because Grimshaw teaches that AT7867 can be effectively used in cell culture.

Claim(s) 5, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0083693 A1; priority date of 09/19/2014), Rezania et al. ("Enrichment of Human Embryonic Stem Cell-Derived NKX6.1- Expressing Pancreatic Progenitor Cells Accelerates the Maturation of Insulin-Secreting Cells In Vivo", 2013, Stem Cells 31, p. 2432-2442), hereinafter Rezania’NPL, and McLean et al. ("Activin A Efficiently Specifies Definitive Endoderm from Human Embryonic Stem Cells Only When Phosphatidylinositol 3-Kinase Signaling Is Suppressed", 2007, Stem Cells 25, p. 29-38), as applied to claims 1-2, 4, 8, 12-15, and 26, in further view of Diekmann et al. "A Reliable and Efficient Protocol for Human Pluripotent Stem Cell Differentiation into the Definitive Endoderm Based on Dispersed Single Cells", epub 09/14/2014, Stem Cells and Development 24(2), p. 190-204).
The teachings of Xu, Rezania’NPL, and McLean have been set forth supra.
Regarding claims 5 and 16, Xu teaches a method of generating pancreatic cells from pluripotent cells (abstract; para [0234]), which necessarily involves cellular proliferation (para [0108]).  Xu teaches 
Rezania’NPL, however, teaches that culturing pluripotent cells in activin A and then FGF7 results in a mixed population of pancreatic progenitors that are PDX1+/NKX6.1- and PDX1+/NKX6.1+ (abstract; Fig. 1A, Stage 1-2), which can then be further differentiation into mature pancreatic cells with the addition of noggin and retinoic acid (Fig. 1A, Stage 1-2).  Therefore Xu, in light of Rezania’NPL, inherently teaches a method of generating pancreatic progenitors that are PDX1+/NKX6.1- when it teaches stepwise addition of activin A and then FGF7 to pluripotent stem cells.  
Xu also teaches that these pancreatic progenitors, which are necessarily PDX1+, can then be cultured in a step in which retinoic acid, Noggin (i.e., a BMP inhibitor), EGF, and FGF7 (para [0033], [0041] – see step (c)) are added to the culture media for the purpose of generating pancreatic insulin-producing beta cells (para [0010]-[0011]).  
Xu, however, does not teach that the activin A is cultured with a GSK3 inhibitor.
Diekmann teaches a protocol for differentiating pluripotent cells into endodermal cells using GSK3 (abstract).  Diekmann teaches a step of adding GSK3 with activin A to a cell culture medium in order to stimulate such differentiation (abstract; p. 191, col 2, para 2), waiting for 24 hours, and then adding activin A to the medium alone without GSK3 (abstract; p. 191, col 2, para 2; p. 190, col 2, last paragraph – p. 191, col 1, first paragraph).  Diekmann also teaches that the GSK3 inhibitor resulted in better differentiation than with activin A alone (p. 194, col 2, Results).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the activin A used to differentiate pluripotent stem cells of Xu with the GSK3 of Diekmann.  Diekmann teaches that GSK3 and activin A can be added to a cell culture differentiation medium simultaneously in order to transform pluripotent stem cells into endodermal 
One skilled in the art would have a reasonable expectation of success of combining the activin A used to differentiate pluripotent stem cells of Xu with the GSK3 of Diekmann because Diemann teaches that GSK3 can be combined with activin A in a cell culture medium to differentiate pluripotent stem cells.

Regarding claim 9, Diekmann teaches that the GSK3 inhibitor can be CHIR-99021 (p. 190, col 2, last paragraph – p. 191, col 1, first paragraph).

Claim(s) 6, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0083693 A1; priority date of 09/19/2014), Rezania et al. ("Enrichment of Human Embryonic Stem Cell-Derived NKX6.1- Expressing Pancreatic Progenitor Cells Accelerates the Maturation of Insulin-Secreting Cells In Vivo", 2013, Stem Cells 31, p. 2432-2442), hereinafter Rezania’NPL, McLean et al. ("Activin A Efficiently Specifies Definitive Endoderm from Human Embryonic Stem Cells Only When Phosphatidylinositol 3-Kinase Signaling Is Suppressed", 2007, Stem Cells 25, p. 29-38), and Diekmann et al. ("A Reliable and Efficient Protocol for Human Pluripotent Stem Cell Differentiation into the Definitive Endoderm Based on Dispersed Single Cells", epub 09/14/2014, Stem Cells and Development 24(2), p. 190-204), as applied to claims 1-2, 4-5, 8-9, 12-16, and 26, in further view of Rezania et al. (US 2009/0170198 A1).
The teachings of Xu, Rezania’NPL, McLean, and Diekmann have been set forth supra.
Regarding claim 6 and 11, Xu teaches a method of generating pancreatic cells from pluripotent cells (abstract; para [0234]), which necessarily involves cellular proliferation (para [0108]).  Xu teaches 
Rezania’NPL, however, teaches that culturing pluripotent cells in activin A and then FGF7 results in a mixed population of pancreatic progenitors that are PDX1+/NKX6.1- and PDX1+/NKX6.1+ (abstract; Fig. 1A, Stage 1-2), which can then be further differentiation into mature pancreatic cells with the addition of noggin and retinoic acid (Fig. 1A, Stage 1-2).  Therefore Xu, in light of Rezania’NPL, inherently teaches a method of generating pancreatic progenitors that are PDX1+/NKX6.1- when it teaches stepwise addition of activin A and then FGF7 to pluripotent stem cells.  
Xu also teaches that these pancreatic progenitors, which are necessarily PDX1+, can then be cultured in a step in which retinoic acid, Noggin (i.e., a BMP inhibitor), EGF, and FGF7 (para [0033], [0041] – see step (c)) are added to the culture media for the purpose of generating pancreatic insulin-producing beta cells (para [0010]-[0011]).
Xu, however, does not teach that a hedgehog inhibitor is added along with the KGF, BMP inhibitor, and retinoic acid.
Rezania teaches a method of deriving pancreatic hormone producing cells from differentiation of pluripotent stem cells (abstract).  Rezania also teaches that the method involves coming a sonic hedgehog inhibitor with FGF7 and a BMP inhibitor to help further such differentiation (para [0170]).  Finally, Rezania teaches that a step of adding FGF7, Cyclopamine-KAAD (a hedgehog inhibitor), and retinoic acid can take place right after the step of adding activin A to the medium (para [0252]).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the FGF7, BMP inhibitor, and retinoic acid used to differentiate pancreatic progenitors of Xu with the hedgehog inhibitor of Rezania.  Rezania teaches that hedgehog and be added to various agents (e.g., FGF7, BMP inhibitor, retinoic acid) used to help differentiate 
One skilled in the art would have a reasonable expectation of success of combining the FGF7, BMP inhibitor, and retinoic acid used to differentiate pancreatic progenitors of Xu with the hedgehog inhibitor of Rezania because Rezania teaches that hedgehog can be combined with the aforementioned agents in cell culture to differentiate progenitor cells.

Claim(s) 7, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0083693 A1; priority date of 09/19/2014), Rezania et al. ("Enrichment of Human Embryonic Stem Cell-Derived NKX6.1- Expressing Pancreatic Progenitor Cells Accelerates the Maturation of Insulin-Secreting Cells In Vivo", 2013, Stem Cells 31, p. 2432-2442), hereinafter Rezania’NPL, McLean et al. ("Activin A Efficiently Specifies Definitive Endoderm from Human Embryonic Stem Cells Only When Phosphatidylinositol 3-Kinase Signaling Is Suppressed", 2007, Stem Cells 25, p. 29-38), Diekmann et al. ("A Reliable and Efficient Protocol for Human Pluripotent Stem Cell Differentiation into the Definitive Endoderm Based on Dispersed Single Cells", epub 09/14/2014, Stem Cells and Development 24(2), p. 190-204), and Rezania et al. (US 2009/0170198 A1), as applied to claims 1-2, 4-6, 8-9, 11-17, and 26, in further view of Schulz et al. ("A Scalable System for Production of Functional Pancreatic Progenitors from Human Embryonic Stem Cells", 2012, PLoS One 7(5), p. 1-17).
The teachings of Xu, Rezania’NPL, McLean, Diekmann, and Rezania have been set forth supra.
Regarding claim 7 and 10, Xu teaches a method of generating pancreatic cells from pluripotent cells (abstract; para [0234]), which necessarily involves cellular proliferation (para [0108]).  Xu teaches 
Rezania’NPL, however, teaches that culturing pluripotent cells in activin A and then FGF7 results in a mixed population of pancreatic progenitors that are PDX1+/NKX6.1- and PDX1+/NKX6.1+ (abstract; Fig. 1A, Stage 1-2), which can then be further differentiation into mature pancreatic cells with the addition of noggin and retinoic acid (Fig. 1A, Stage 1-2).  Therefore Xu, in light of Rezania’NPL, inherently teaches a method of generating pancreatic progenitors that are PDX1+/NKX6.1- when it teaches stepwise addition of activin A and then FGF7 to pluripotent stem cells.  
Xu also teaches that these pancreatic progenitors, which are necessarily PDX1+, can then be cultured in a step in which retinoic acid, Noggin (i.e., a BMP inhibitor), EGF, and FGF7 (para [0033], [0041] – see step (c)) are added to the culture media for the purpose of generating pancreatic insulin-producing beta cells (para [0010]-[0011]).
Xu, however, does not teach that a hedgehog inhibitor is added along with the KGF, BMP inhibitor, and retinoic acid.
Rezania teaches a method of deriving pancreatic hormone producing cells from differentiation of pluripotent stem cells (abstract).  Rezania also teaches that the method involves coming a sonic hedgehog inhibitor with FGF7 and a BMP inhibitor to help further such differentiation (para [0170]).  Finally, Rezania teaches that a step of adding FGF7, Cyclopamine-KAAD (a hedgehog inhibitor), and retinoic acid can take place right after the step of adding activin A to the medium (para [0252]).
Xu also teaches that culture media can be replaced regularly during the stages of cell culture, from hourly to daily (para [0138]), and that the culture was adherent (para [0234]).
Schulz teaches a method of producing pancreatic progenitor cells from pluripotent stem cells (abstract).  Schulz also teaches adding activin A and FGF2 to the pluripotent stem cells (p. 14, col 1, para 
While Schulz does not teach ipsis verbis an in-between step of dissociating cells, replating them, and then combining them again with the relevant differentiation factors, because the differentiation took place over 16 days, the method of Shultz would necessarily involve replacing the media with other media containing the same differentiation factors from time to time, including daily, as taught by Xu, and then dissociating and reseeding the cells as they proliferated.  And that such a step could have been performed is obvious given a final dissociation step in preparation for cell sorting.  Finally, Schulz also teaches that the hESCs, which have been combined with activin A, are dissociated and replated with fresh media every 3 to 4 days (p. 12, col 1, Undifferentiated hESC Culture).  And because the cells were still differentiating from hESCs during the culture with differentiation factors over the course of 16 days, the inventors would necessarily have to dissociate and replate the cells during the course of differentiation method.
That this process of dissociating, replating, and adding fresh media would have taken place in the adherent differentiation cultures taught by Xu is also obvious because Xu also teaches culturing pluripotent stem cells (which, according to Schulz, need to be dissociated and replated every 3-4 day) in the relevant differentiation agents (e.g., BMP-4 inhibitor, retinoic acid) for up to 10 days, a process in which Xu states media can be replaced daily (para [0025]).
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings);  Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of culturing cells in differentiation agents such as a BMP inhibitor, retinoic acid, and FGF7 while continually replacing the media as taught by Xu with dissociation steps as taught by Schulz .  Schulz teaches that proliferating pluripotent stem cells need to be replated every 3-4 days, and one of ordinary skill in the art would have been motivated to modify the method of culturing cells in differentiation agents such as a BMP inhibitor, retinoic acid, and FGF7 while continually replacing the media as taught by Xu with dissociation steps as taught by Schulz because doing so would have allowed the cells to remain viable (see Schulz, p. 2, col 2, para 2).
One skilled in the art would have a reasonable expectation of success of modifying the method of culturing cells in differentiation agents such as a BMP inhibitor, retinoic acid, and FGF7 while continually replacing the media as taught by Xu with dissociation steps as taught by Schulz because Schulz teaches that proliferating pluripotent stem cells can be continually dissociated and replated.

(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0083693 A1; priority date of 09/19/2014), Rezania et al. ("Enrichment of Human Embryonic Stem Cell-Derived NKX6.1- Expressing Pancreatic Progenitor Cells Accelerates the Maturation of Insulin-Secreting Cells In Vivo", 2013, Stem Cells 31, p. 2432-2442), hereinafter Rezania’NPL, McLean et al. ("Activin A Efficiently Specifies Definitive Endoderm from Human Embryonic Stem Cells Only When Phosphatidylinositol 3-Kinase Signaling Is Suppressed", 2007, Stem Cells 25, p. 29-38), Diekmann et al. ("A Reliable and Efficient Protocol for Human Pluripotent Stem Cell Differentiation into the Definitive Endoderm Based on Dispersed Single Cells", epub 09/14/2014, Stem Cells and Development 24(2), p. 190-204), Rezania et al. (US 2009/0170198 A1), and Schulz et al. ("A Scalable System for Production of Functional Pancreatic Progenitors from Human Embryonic Stem Cells", 2012, PLoS One 7(5), p. 1-17), as applied to claims 1-2, 4-18, and 26, in further view of Grimshaw et al. ("AT7867 Is a Potent and Oral Inhibitor of AKT and p70 S6 Kinase That Induces Pharmacodynamic Changes and Inhibits Human Tumor Xenograft Growth", epub 2010, Molecular Cancer Therapy 9(5), p. 1100-1110).
The teachings of Xu, Rezania’NPL, McLean, Diekmann, Rezania, and Schultz have been set forth supra.
Regarding claim 19, Xu teaches a method of generating pancreatic cells from pluripotent cells (abstract; para [0234]), which necessarily involves cellular proliferation (para [0108]).  Xu teaches that pluripotent cells are cultured in activin A and then FGF7 (i.e., KGF) (para [0011]).  Xu teaches that these two steps results in pancreatic progenitor cells (para [0031]).  However, although Xu teaches that these cells are pancreatic progenitors, Xu does not teach that the resultant cells are PDX1+/NKX6.1-.  
Rezania’NPL, however, teaches that culturing pluripotent cells in activin A and then FGF7 results in a mixed population of pancreatic progenitors that are PDX1+/NKX6.1- and PDX1+/NKX6.1+ (abstract; Fig. 1A, Stage 1-2), which can then be further differentiation into mature pancreatic cells with the addition of noggin and retinoic acid (Fig. 1A, Stage 1-2).  Therefore Xu, in light of Rezania’NPL, inherently 
Xu also teaches that these pancreatic progenitors, which are necessarily PDX1+, can then be cultured in a step in which retinoic acid, Noggin (i.e., a BMP inhibitor), EGF, and FGF7 (para [0033], [0041] – see step (c)) are added to the culture media for the purpose of generating pancreatic insulin-producing beta cells (para [0010]-[0011]).
Xu also teaches that the BMP inhibitor can be LDN193189 (para [0023]).
Xu also teaches that the progenitor cells can be cultured with an Akt inhibitor (para [0032]), and that this inhibitor can be LY294002 (para [0032], [0293]).
Diekmann teaches a protocol for differentiating pluripotent cells into endodermal cells using GSK3 (abstract).  Diekmann teaches a step of adding GSK3 with activin A to a cell culture medium in order to stimulate such differentiation (abstract; p. 191, col 2, para 2), waiting for 24 hours, and then adding activin A to the medium alone without GSK3 (abstract; p. 191, col 2, para 2; p. 190, col 2, last paragraph – p. 191, col 1, first paragraph).  Diekmann also teaches that the GSK3 inhibitor resulted in better differentiation than with activin A alone (p. 194, col 2, Results).  Diekmann also teaches that the GSK3 inhibitor can be CHIR-99021 (p. 190, col 2, last paragraph – p. 191, col 1, first paragraph).
Schulz teaches a method of producing pancreatic progenitor cells from pluripotent stem cells (abstract).  Schulz also teaches adding activin A and FGF2 to the pluripotent stem cells (p. 14, col 1, para 1), and that the retinoid analog TTNPB can be added in lieu of KGF, EGF, and Noggin to further differentiate the cells (p. 5, col 1, para 2).  
Rezania teaches a method of deriving pancreatic hormone producing cells from differentiation of pluripotent stem cells (abstract).  Rezania also teaches that the method involves coming a sonic hedgehog inhibitor with FGF7 and a BMP inhibitor to help further such differentiation (para [0170]).  
Finally, Grimshaw teaches that LY294002 and AT7867 are capable of inhibiting the Akt pathway in cells (abstract; p. 1101, col 1, Cell culture and reagents).  Grimshaw also teaches that LY294002 was used as a positive control to compare AT7867’s effects, indicating that LY294002 and AT7867 regulate the Akt pathway in substantially the same manner (p. 1103, Fig. 2).  Moreover, a slightly lower concentration of AT7867 relative to LY294002 was used to block the Akt pathway (p. 1105, Fig. 3).  Based on these observations, it is evident from Grimshaw alone that LY294002 and AT7867 have the same effect in regulating the Akt cellular pathway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/T.J.R./Examiner, 
Art Unit 1633                                                               
/KEVIN K HILL/               Primary Examiner, Art Unit 1633